DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/07/2020 has been entered.
Claims 1, 3, 5, and 18 have been amended. Claim 22 has been newly added and no claims have been newly canceled.

Claims 1, 3-12, 14, 15 and 17-22 are currently pending.
Claims 12, 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/12/2017.
Claims 1, 3-11 and 17-22 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are .



Claim Interpretation

Applicant has defined CDM (chemically defined medium) as a serum-free and feeder-free nutritive medium which contains only specified components (see the Specification page 5 lines 7-11). 
Applicant has defined IL-6  (interleukin 6) as a polypeptide involved in the regulation of immune responses and to include naturally occurring forms of IL-6 as well as variants thereof that maintain IL-6 activity (see Specification page 5 lines 23-30).
Applicant has defined the term “hepatoblasts” (HB) as being equivalent and interchangeable to “hepatic progenitor cells” (see Specification page 4 lines 9-10).
Applicant has defined the term “cholangiocytes” as “epithelial cells of the bile ducts” and “biliary epithelial cells” (see Specification page 4 lines 26-28).

Claims 6-11 are product-by-process claims. M.P.E.P. § 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 6-11, 17, and 19-21 remain rejected under 35 U.S.C. 103 as being unpatentable over Vallier et al (WO 2012/025725-previously cited) as evidenced by Nakamura et al (Cellular Reprogramming 2012-previously cited) in view of Rambhatla et al (US 6,506,574-previously cited).
Amended claims are drawn to a method for inducing human cholangiocyte differentiation comprising (i) providing a population of hHB and (ii) culturing the hHB in at least one cholangiocyte induction medium to specifically induce cholangiocyte differentiation and produce a population of cholangiocytes, wherein at least one induction medium is CDM comprising IL-6, or a variant having at least 90% amino acid identity to human IL-6 and at least 90% of the activity of human IL-6 and wherein at least 60% of the differentiated cells produced in step (ii) are cholangiocytes.
Regarding claims 1, 17, 19 and 20-21, Vallier teach a method of differentiating hepatic progenitor cells by culturing them in a chemically defined medium (CDM) with 10 ug/ml Oncostatin-M (IL-6 activity) (page 34 lines 12-14).  Vallier teach that the Oncostatin-M that is contained in their CDM is a cytokine of the IL-6 family (page 16 lines 25-30).

While Vallier do not specifically teach that cholangiocytes are produced after exposing the hepatic progenitor cells to CDM with IL-6 activity, Nakamura provides evidence that this inherently occurs (page 179, column 1, last 2 paragraphs, page 183, column 1, 1st full paragraph). Since the claimed invention does not require a specific number of cholangiocytes at the end of the culture method, the fact that Vallier recites the same method steps of culturing hepatic progenitor cells with a CDM with IL-6 activity as those disclosed by Applicant would indicate that at least some cholangiocytes would be present as a result of this step, unless the induction of cholangiocytes is due to something not recited in the claimed method. Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944)  provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
Vallier do not specifically recite the percentage of cholangiocytes produced, however, Applicant has indicated that when a population of human hepatoblasts are cultured in a culture medium with IL-6 activity for 2-15 days that this is sufficient time to produce a population of cholangiocytes (page 6 lines 5-6).  The term “population”, according to Applicant, refers to a cell population wherein the majority of the cells (at least 60%, at least 70% or at least 80%) have the characteristics of the specified cell of interest (page 4 lines 1-7). Vallier indicate that they include the same concentration of Oncostatin M (IL-6 agent) as that required by Applicant to produce cholangiocytes and 
Vallier et al teach and suggest the claimed method as described above, but do not specifically teach using a polypeptide having IL-6 activity that has at least 90% amino acid identity and at least 90% activity with human IL-6.
Rambhatla teach methods for obtaining hepatocyte lineage cells derived from pluripotent stem cells (Title). Rambhatla teach that hepatocyte maturation factors may push the differentiation pathway further towards more mature cells or they may help select for cells of the hepatocyte lineage or they may promote rapid proliferation of cells with the desired phenotype (column 17 lines 54-65). These hepatocyte maturation factors include growth factors that are capable of promoting the growth cells of hepatocyte lineage and include Oncostatin M in the presence of dexamethasone and IL-6 (column 17 line 66-column 18 line 7). Xenogenic tissue sources are indicated as less preferred to human sources (column 30 lines 46-50) and human recombinant growth factors are used with human cells in examples (column 11 line 65- column 12 line 15).


Regarding claim 6, Vallier teach wherein the hepatic progenitor cells (hHB cells) are passaged at least one time before culturing in a cholangiocyte induction medium (page 33 lines 31-32).
Regarding claims  7 and 8, Vallier teach wherein the human hepatic progenitor cells (hepatoblasts) are derived from human induced pluripotent stem cells (page 1 lines 1-4, page 33 line 31- page 34 line14).
Regarding claim 9, Vallier teach wherein the human induced pluripotent stem cells (hiPSCs) are derived from cells obtained from an individual with a disease associated phenotype or genotype (page 1 para 16). The diseased cells may be obtained from a patient with liver damage or disease, such as hepatitis, cirrhosis, liver injuries or liver diseases (page 1 para 17). These patients would inherently have damaged cholangiocytes (cholangiopathy) as well and thus provide cholangiocytes with with a diseased phenotype as well. 
Regarding claims 10 and 11, Vallier do not specifically teach wherein the hHB derived from a population of human pluripotent stem cells are obtained by (i) providing the population of human pluripotent stem cells; (ii) culturing the pluripotent stem cells in a CDM comprising WNT3a, LY294002 and Activan A; (iii) culturing the cells of step (ii) in a CDM comprising FGF2 and BMP4, and (iv) culturing the cells of step (iii) in a CDM comprising FGF4, HGF, EGF and retinoic acid (RA).
However, because claims 10 and 11 are product by process claims, barring evidence that the hHB population derived from the claimed steps is structurally or functionally different from hHB cells obtained in a different manner, the hepatic progenitor cells (hHB cells) of Vallier are deemed to be the same as the claimed cells.
Therefore the combined teachings of Vallier et al and Rambhatla et al render obvious Applicant’s invention as claimed.



Claims 1, 6-8, 10, 11, 17 and 19-21 remain rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (Cellular Reprogramming 2012-previously cited) as evidenced by Nagata et al (Arteriosclerosis, Thrombosis, and Vascular Biology 2003-previously cited) and further in view of Matsumoto et al (Hepatology 1994-previously cited).
Regarding claims 1, 17 and 19-21, Nakamura teach a method for feeder-free and serum-free production of cholangiocytes from human pluripotent stem cells (Title, abstract, page 172 column 1, 3rd paragraph). The human pluripotent stem cells are subjected to several culture stages which include a final culture medium that is chemically defined and includes oncostatin M (page 173, column 1, 1st paragraph). Oncostatin M (OSM) is a member of the interleukin (IL)-6 superfamily cytokines and share a common signal transducer receptor component, glycoprotein130, and induce biological actions through gp130 by activating bifurcating signaling pathways (an IL-6 activity), as evidenced by Nagata (page 588, 1st paragraph). Since OSM is a protein its properties originate from its polypeptides and thus it provides a polypeptide having an IL-6 activity. Nakamura teach that cholangiocytes are derived from hepatoblasts (page 179, column 1, last 2 paragraphs, page 183, column 1, 1st full paragraph) and that their culture system includes hepatoblasts even at the terminal stage of differentiation (page 179, column 1, last 2 paragraphs-column 2). Therefore the hepatoblasts in the culture system are contacted with a CDM with oncostatin M (IL-6 member with IL-6 activity).  
Nakamura et al teach the claimed method as described above, but do not specifically teach using a polypeptide having IL-6 activity that has at least 90% identity with human IL-6.

One of ordinary skill in the art would have been motivated to include IL-6 in the method Nakamura either in addition to or as a substitute for Oncostatin M because Matsumoto teach and suggest that IL-6 is both a growth factor and a maturation factor that is useful for promoting the proliferation of biliary duct epithelium (BDE) and Nakamura is teaching the production and culture of cholangiocytes (biliary epithelial cells). One of ordinary skill in the art would have used cells and growth factors of human tissue sources or human recombinant sources, specifically human IL-6 (at least 90 % identity and activity with human IL-6 and including 100% identity with human IL-6, 100% amino acid identity and 100% activity), because this would avoid the use of less preferred xenogenic sources. Proteins from human sources would more closely reflect the human in vivo environment. One of ordinary skill in the art would have had a reasonable expectation of success because Nakamura teach that their differentiation method can use mixtures of cytokines with the goal of cell maturation (page 173 column 

Regarding claim 6, Nakamura do not specifically describe wherein the hepatoblasts (hHB cells) have been passaged at least one time before culturing in a cholangiocyte induction medium. However, because claim 6 is a product by process claim, barring evidence that the hHB population which had been passaged one time is structurally or functionally different from hHB cells that had never been passaged, the hHB cells of Nakmura are deemed to be the same as the claimed cells.
Regarding claim 7, Nakamura teach wherein the human hepatoblasts are derived from human pluripotent stem cells (Title, abstract, page 172, column 1, 3rd paragraph).
Regarding claim 8, Nakamura teach wherein the human pluripotent stem cells are embryonic stem cells or induced pluripotent stem cells (abstract, pages 171-172).
Regarding claims 10 and 11, Nakamura do not specifically teach wherein the hHB derived from a population of human pluripotent stem cells are obtained by (i) providing the population of human pluripotent stem cells; (ii) culturing the pluripotent stem cells in a CDM comprising WNT3a, LY294002 and Activan A; (iii) culturing the cells of step (ii) in a CDM comprising FGF2 and BMP4, and (iv) culturing the cells of step (iii) in a CDM comprising FGF4, HGF, EGF and retinoic acid (RA).
However, because claims 10 and 11 are product by process claims, barring evidence that the hHB population derived from the claimed steps is structurally or 
Therefore the combined teachings of Nakamura et al and Matsumoto et al render obvious Applicant’s invention as claimed.


Claim 9 remains rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (Cellular Reprogramming 2012) as evidenced by Nagata et al (Arteriosclerosis, Thrombosis, and Vascular Biology 2003) and in view of Matsumoto et al (Hepatology 1994-previously cited) as applied to claims 1, 6-11, 17 and 19-21 above and further in view of Dianat et al (Current Gene Therapy 2013-reviously cited).
Regarding claim 9, the combined teachings of Nakamura and Matsumoto render obvious the claimed method as described above, but do not specifically teach using induced pluripotent stem cells from a patient with cholangiopathy.
Dianat 2013 teach that obtaining iPSCs from a diseased individual to provide for liver cells for liver models would be advantageous as it would better reflect the diseased phenotype, such as cirrhosis (page 125-127). 
One of ordinary skill in the art would have been motivated to use iPSCs from a diseased individual in the method of Nakamura because Dianat 2013 suggest that this provides liver cells for liver models that would better reflect the diseased phenotype. One of ordinary skill in the art would have used iPSCs from individuals with cholangiopathies in the method of Nakamura because Nakamura is looking to produce cholangiocytes as well as other liver cells for further use and study. One of ordinary skill 
Therefore the combined teachings of Nakamura et al, Matsumoto et al and Dianat et al render obvious Applicant’s invention as claimed.


Claim 9 remains rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (Cellular Reprogramming 2012) as evidenced by Nagata et al (Arteriosclerosis, Thrombosis, and Vascular Biology 2003) and in view of Matsumoto et al (Hepatology 1994-previously cited) as applied to claims 1, 6-11, 17 and 19-21 above and further in view of Esteban et al (WO 2012/089669-previously cited).
Regarding claim 9, the combined teachings of Nakamura and Matsumoto render obvious the claimed method as described above, but do not specifically teach using induced pluripotent stem cells from a patient with cholangiopathy.
Esteban teach that induced pluripotent stem cells may be used for research and commercial purposes and may be derived from a healthy individual or a patient with a disease, for screening purposes (page 10 lines 19-22). Induced pluripotent stem cells can be used for the generation of disease-specific cell lines  which are useful for disease models and/or screening of drug candidates in vitro. The generation of terminally differentiated cells from induced pluripotent stem cells will allow for screening and further profiling of compounds on the cell lineage with the objective of defining 
One of ordinary skill in the art would have been motivated to use iPSCs from a diseased individual in the method of Nakamura because Esteban suggest that this can provide cells for models that would better reflect the diseased phenotype for the testing of drug candidates. One of ordinary skill in the art would have used iPSCs from individuals with cholangiopathies in the method of Nakamura because Nakamura is looking to produce cholangiocytes as well as other liver cells for further use and study. One of ordinary skill in the art would have had a reasonable expectation of success because Esteban and Nakamura both teach and suggest the use of iPSC to produce various cell types, including liver cells.
Therefore the combined teachings of Nakamura et al, Matsumoto et al and Esteban et al render obvious Applicant’s invention as claimed.



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (Cellular Reprogramming 2012) as evidenced by Nagata et al (Arteriosclerosis, Thrombosis, and Vascular Biology 2003) and in view of Matsumoto et al (Hepatology 1994-previously cited) as applied to claims 1, 6-11, 17 and 19-21 above and further in view of Bao et al (US 2012/0301460-newly cited).
Regarding claim 18, the combined teachings of Nakamura and Rambhatla render obvious the claimed method as described above, but do not specifically teach using human IL-6 with the amino acid sequence of Uniprot P05231.
Bao teach that human interleukin 6 is a multifunctional cytokine which influences the functioning of a variety of different cell types and can be obtained from Uniprot P05231 (page 4 para 53).
One of ordinary skill in the art would have been motivated to use human IL-6 from accession number P05231 in the method of Nakamura because Matsumoto teach and suggest that IL-6 is both a growth factor and a maturation factor that is capable of promoting the growth biliary epithelial cells (cholangiocytes) and Bao teach that human interleukin 6 is a multifunctional cytokine which influences the functioning of a variety of different cell types and can be obtained from Uniprot P05231 (page 4 para 53).
One of ordinary skill in the art would have used cells and growth factors of human tissue sources or human recombinant sources, specifically human IL-6 (at least 90 % identity and activity with human IL-6 and including 100% identity with human IL-6, 100% amino acid identity and 100% activity), because this would avoid the use of less preferred xenogenic sources. Proteins from human sources would more closely reflect the human in vivo environment. One of ordinary skill in the art would have had a reasonable expectation of success because Bao indicate that their human IL-6 is is a multifunctional cytokine which influences the functioning of a variety of different cell types.
Therefore the combined teachings of Nakamura et al, Matsumoto et al and Bao et al render obvious Applicant’s invention as claimed.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vallier et al (WO 2012/025725) as evidenced by Nakamura et al (Cellular Reprogramming 2012) and in view of Rambhatla et al (US 6,506,574-previously cited) as applied to claims 1, 6-11, 17 and 19-21 above and further in view of Bao et al (US 2012/0301460-newly cited).
Regarding claim 18, the combined teachings of Vallier and Rambhatla render obvious the claimed method as described above, but do not specifically teach using human IL-6 with the amino acid sequence of Uniprot P05231.
Bao teach that human interleukin 6 is a multifunctional cytokine which influences the functioning of a variety of different cell types and can be obtained from Uniprot P05231 (page 4 para 53).
One of ordinary skill in the art would have been motivated to use human IL-6 from accession number P05231 in the method of Vallier as modified by Rambhatla because Rambhatla teach and suggest that IL-6 and Oncostatin M are both growth factors that are also maturation factors that are capable of promoting the growth cells of hepatocyte lineage and push the differentiation pathway further towards more mature cells or they may help select for cells of the hepatocyte lineage and Bao teach that human interleukin 6 is a multifunctional cytokine which influences the functioning of a variety of different cell types and can be obtained from Uniprot P05231 (page 4 para 53).


Therefore the combined teachings of Vallier et al, Rambhatla et al and Bao et al render obvious Applicant’s invention as claimed.



Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 is allowed.

Response to Arguments
Applicant's arguments filed 08/07/2020 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed in so far as they relate to the rejections above.
Applicant argues that the Vallier’s use of the term “hepatic progenitor cells” is not the usage defined in the specification of the present application. Applicant asserts that the reference in the specification with regard to markers that their cells are capable of expressing and how their cells may be derived from pluripotent stem cells differentiates their starting cell population of hepatoblasts/ hepatic progenitor cells from those described by Vallier.
This is not found persuasive. Applicant has defined the term hepatoblasts as being equivalent and interchangeable to hepatic progenitor cells and thus Vallier meets this definition as they recite the use of hepatic progenitors. The hepatic progenitors of Vallier have the same capabilities as described by Applicant and thus meet the required definition.  
Applicant asserts that pluripotent cells are uncommitted progenitor population that can be distinguished from a population of HB committed to the hepatic lineage. Applicant argues that the hepatic progenitor cells described by Vallier or by Rambhatia are pluripotent cells and are not the same as the claimed cells.
This is not found persuasive. Pluripotent cells are not progenitor cells. Vallier starts off with pluripotent stem cells (page 33 lines 31-36), but then differentiates them to hepatic progenitors (page 34 lines 12-14) which is the starting point of Applicant’s claim 1. Therefore Vallier’s hepatic progenitors are derived from pluripotent stem cells. 
Applicant argues that OSM and IL-6 are not equivalent and one of ordinary skill in the art would not expect then to have the same signaling or mitogenic activities. Applicant points to the Richards reference for evidence that OSM and IL-6 are distinct.
This is not found persuasive. Boileau et al teach that Oncostatin M is involved with lymphocyte differentiation as well as IL-6 based on the shared gp130 receptor subunit (page 5716, last sentence of column 1 to first sentence of column 2). In addition, Rambhatia provides motivation and a reasonable expectation of success to include human IL-6 when culturing stem cells for differentiation to liver cells.
Applicant argues that Nakamura does not cure the deficiencies of Vallier. Applicant argues that Nakamura teaches production of hepatocytes and cholangiocytes from human pluripotent fibroblasts and embryonic stem cells. Applicant argues that Nakamura does not teach the claimed method and does not induce differentiation of a population of at least 60% cholangiocytes.
This is not found persuasive. First Vallier is not deemed deficient as described above. Second, Nakamura is cited in the obviousness rejection as an evidence reference to demonstrate the inherent property that cholangiocytes are produced after exposing hepatic progenitor cells to CDM with IL-6 activity (page 179, column 1, last 2 paragraphs, page 183, column 1, 1st full paragraph).
Applicant argues that Rambhatla teaches induction of hepatocytes from embryonic stem cells and does not teach the claimed method. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Rambhatia has been cited in the obviousness rejection as it provides motivation and a reasonable expectation of success to include human IL-6 when culturing stem cells for differentiation to liver cells.
Applicant argues that their amendment to claim 1 excludes methods that do not specifically teach inducing cholangiocyte differentiation.
This is not found persuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). As long as there is a reason to carry out the steps as claimed it is not required that the prior art have the same reason as Applicant.
Applicant argues that Matsumoto does not compensate for the deficiencies of Nakamura since the starting cell population of Matsumoto are terminally differentiated primary cells. Applicant argues that Matsumoto teaches that the results of his studies do not provide proof that IL-6 is a BDE mitogen since it was neither stimulatory nor inhibitory to their cells.
This is not found persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Matsumoto teach that biliary duct 
Applicant argues that Esteban has little relevance to the invention and does not teach the claimed invention.
This is not found persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Esteban is cited to provide motivation to use induced pluripotent stem cells from a patient as a starting cell source in the method of Nakamura as described above. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence fails to outweigh the evidence of obviousness.





Conclusion
Claim 22 is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632